Citation Nr: 1325335	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  08-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for right knee limitation of motion.

3.  Entitlement to an increased rating for a right ankle disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis.  

In August 2012, the Board remanded the above claims for additional development.  

In a March 2013 rating decision, the RO granted the Veteran a separate 10 percent disability rating for lost right knee flexion as well as a temporary total disability rating because of the surgery on that knee.  See VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997) (holding that separate ratings may be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria); 38 C.F.R. § 4.30 (2012).  Accordingly, the Board has recharacterized the issues on appeal as they appear on the first page of this remand.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

Finally, in an August 2012 decision, the Board increased the rating for the Veteran's back disability to 40 percent.  Although the Veteran did not appeal that determination, statements submitted by or on behalf of the Veteran received by VA in May 2013 reflect that the Veteran's back disability may have worsened.  The Board interprets these statements as an informal claim for an increased rating for his back disability.  This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's August 2012 remand reflects that the Veteran reported that he received treatment at a Fayetteville, Arkansas VA Medical Center and those treatment records have not been associated with the claims file.  However, while the appeal was in remand status neither a documented request for these records nor the records themselves were added to the claims file.  In this regard, the Board notes that while the copy of the remand found in the claims file contains a hand written note "4142 CAPRI" adjacent to the indented paragraph that directed the RO/AMC to obtain these records, the Board does not find that this note satisfies the Board's directions that "[a]ll efforts to obtain these records should be fully documented and a negative response must be provided if records are not available."

Similarly, in an April 2013 letter to the Board, the Veteran notified VA for the first time that he also received treatment at the Little Rock VA Medical Center.  However, neither a request for these records nor the records themselves are found in the claims file.  Therefore, the Board finds that another remand is required to request these missing VA treatment records and, if not available, properly document there unavailability.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Given the above development, while the appeal is in remand status the Veteran should also be provided new VA examinations to ascertain the current severity of his right knee and ankle disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's treatment records from the Fayetteville and Little Rock VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  If any of the records are not available, a memorandum of unavailability should be prepared and the Veteran should be notified.

2.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination to determine the current severity of his right knee and ankle disabilities.  The claims folder should be made available and reviewed by the examiner.  The examination should conduct complete range of motion studies with specific findings as to flexion and extension of the knee and dorsiflexion and plantar flexion of the ankle.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion and extension of the knee and dorsiflexion and plantar flexion of the ankle, i.e., the extent of his pain-free motion.  The examiner should also discuss the presence of any right knee instability and provide an opinion as to whether the instability is best characterized as slight, moderate, or severe.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3.  After undertaking any other needed development, readjudicate the claims.  If any benefit sought on appeal is granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits to include a summary of the evidence received which includes the VA treatment records added to the Virtual VA claims file in August 2013, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

